THE CHARTER CORPORATION, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Charter Corp. v. Comm'rDocket No. 2940-04United States Tax Court2007 U.S. Tax Ct. LEXIS 42; November 8, 2007, Entered*42 For Petitioner: MICHAEL QUIGLEY, White & Case LLP, Washington, DC.NANCY B. HERBERT, Special Trial Attorney, (Large & Mid-Size Business), Cincinnati, OH.Michael B. Thornton, Chief Judge.Michael B. ThorntonDECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there is a deficiency in income tax due from petitioner for the taxable year ended March 13, 2000 in the amount of $3,153,976.00; andThat there is no penalty due from petitioner for the taxable year ended March 13, 2000, under the provisions of I.R.C. § 6662(a)./s/ Michael B. ThorntonJudge.It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.